           Case 1:20-cv-09152-LGS Document 13 Filed 01/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JORGE LARA,                                                  :
                                                              :   20 Civ. 9152 (LGS)
                                              Plaintiff,      :
                                                              :        ORDER
                            -against-                         :
                                                              :
 J & Z FOOD MART AND SUPERMARKET                              :
 INC., et al.,                                                :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference (“IPTC”) is scheduled for January 21, 2021;

        WHEREAS, Defendants have not yet appeared, and per the affidavit of service at Dkt.

No. 11, Defendant J & Z Food Mart and Supermarket Inc. (“J & Z”) was required to answer or

otherwise respond to the Complaint by January 12, 2021;

        WHEREAS, by letter dated January 12, 2021, Plaintiff has informed the Court that

Defendant J & Z has retained counsel for settlement purposes only and requests a four-week

adjournment of the IPTC to engage in settlement discussions, representing that he will move for

default judgment if the parties are unable to settle. (Dkt. No. 12). It is hereby

        ORDERED that Plaintiff shall file affidavits of service for the individual Defendants as

soon as possible and no later than January 29, 2021. It is further

        ORDERED that the January 21, 2021, 10:50 a.m. conference is adjourned to February

18, 2021, at 10:50 a.m. For any defendant that has been served and has not timely answered or

otherwise responded to the Complaint, Plaintiff shall prepare and file default judgment materials

in accordance with the Individual Rules, Attachment A by February 5, 2021.

        The Clerk of Court is respectfully directed to close Dkt. No. 12.

Dated: January 13, 2021
       New York, New York
